DETAILED ACTION
1. 	The Preliminary Application filed on August 28, 2019 is acknowledged.
	Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a feature “a body a tip end portion” [line 4] renders the claim unclear; since it is not clearly how to define this feature.  The Examiner suggests to rephrase “a body a tip end portion” to --a body; a tip end portion…--.
Claim 1 recites the limitation “the injector controller executes slow close control…” [line 17] renders the claim indefinite; since it is not clear that what is the meaning of “slow close control” or how “slow close control” is defined?
Claims 3 and 4 recite the limitation “a predetermined speed” renders the claim indefinite; since it is not clear that what a predetermined speed is? [is it a predetermined engine speed or predetermined needle speed?]
Claim 5 recites the limitation “...displacing the needle to the open position to the opening driver…” renders the claim indefinite; since it is not clear what the meaning of this limitation is?
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Kanbara et al. (US 9,945,317 B2).
Regarding claim 1, notes Figure 1, Kanbara invention describes an engine control device [control device (2)] comprising: an injector (1) injecting fuel in a combustion chamber within a cylinder [col. 1, lines 18-20], the injector (1) having: a body [a nozzle (11)]; a tip end portion [Figure 1 clearly shows a needle (8) includes a tip end portion] of which is exposed to the combustion chamber [col. 1, lines 18-20]; a sac portion which is a space formed in the tip end portion and into which the fuel flows [Figure 1 clearly shows a portion which is formed inside the tip end of needle (8) and into which fuel flows]; an injection hole (7) communicating with the combustion chamber and the sac portion [col. 1, lines 18-20 discloses injection holes (7) for injecting the fuel into the combustion chamber and Figure 1 shows the communicating between injection hole and the combustion chamber via the sac portion]; and a needle (8) slidably disposed within the body to be displaced between a close position where no fuel is allowed to flow into the sac portion and an open position where the fuel is allowed to flow into the sac portion [col. 5, lines 21-39], wherein the control device (2) includes a fuel injection controller [EDU (4)] controlling a fuel injection period in accordance with an operating state of the engine [col. 5, lines 4-8], and an injector controller [ECU (3)] controlling a motion of the needle (8) in accordance with a fuel injection condition set by the fuel injection controller (4) [col. 4, lines 55-62], and wherein the injector controller (3) executes slow close control to reduce a moving speed of the needle (8) before the needle (8) reaches the close position when the fuel injection period Figure 3 is a flow chart showing a charging control method for applying the drive current for control the movement of the needle (8)].
It is apparent that the movement of needle is controlled by the ECU (3), as it is conventional for the ECU (3) to execute slow close control to reduce a moving speed of the needle [the injector movement would have been known as the moving speed].  Accordingly, claim 1 is alternately rejected under 35 USC 103, as follows: it would have been obvious to be considered to one having ordinary skilled in this art at the time the invention was made to control the moving speed of the needle before the needle reaches the close position when fuel injection period ends, as it is a well-known technique.
Regarding claim 2, as discussed in claim 1, Kanbara invention further teaches the second valve opening timing (Tp) is delayed from the first valve opening timing (Tm); it would have been considered to one having ordinary skilled in this art at the time the invention was made to execute a processing of temporarily stopping the motion of needle valve in a period during the needle is displaced from the open position to the close position.
Regarding claim 3, as discussed in claims 1 and 2, the execution for processing of setting the speed of needle would have been well-known in this art.
Regarding claim 4 [as far as understood], as discussed in claim 1-3, Kanbara invention further teaches the ECU (3) has a function as a rotational speed detection section for detecting the engine rotational speed (NE) as an operating state of engine.  Also, note col. 14, line 64-col. 15, line 5, which describes the command injection timing (T) is set based on the engine rotational speed; it would have been considered to one having ordinary skilled in this art at the time the invention was made to be well-known that setting the command injection timing would have been included the changing of predetermined speed of the injection needle [the timing for movement of the needle is known from the injection timing].  Therefore, it would have been well-known in the art that the predetermined speed of the needle increases, the number of revolutions decrease.
col. 5, lines 62-65]; and an opening driver [laminated piezoelectric element (5)] applying the driving force toward the open position to the needle upon receiving a current [col. 4, lines 63-66]; and furthermore, Kanbara invention teaches the injector controller (3) supplies an open displacing current for displacing the needle (8) to the open position to the opening driver when a fuel injection period set by the fuel injection controller (3) starts [see Figure 3], supplies an open state-holding current for holding the needle at the open position to the opening driver during the injection period [as discussed in claim 1, the delayed time of valve open timing would have been equivalent to open state-holding current], and supplies a speed reduction current for reducing a moving speed of the needle to the opening driver after supply of the open state-holding current is stopped and before the needle reaches the close position when the injection period ends [see Figure 3 and the corresponding explanation].
Regarding claims 6 and 7, see discussion in claim 5 [specially Figure 3].
Regarding claims 8 and 9, as discussed in claims 1 and 2, further see col. 5, lines 9-14.
Regarding claims 10 and 11, see discussion in claim 5 [specially Figure 3].

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service 



/J.H.H./
February 28, 2021





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 5, 2021


/Johnny H. Hoang/
Examiner, Art Unit 3747